`     Opinion issued January 29, 2015.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00225-CV
                           ———————————
               SHAMROCK MANAGEMENT, LLC, Appellant
                                       V.
                       DUNE ENERGY, INC., Appellee


               On Appeal from the County Court at Law No. 1
                         Galveston County, Texas
                   Trial Court Case No. CV-0059024-A


                         MEMORANDUM OPINION

      The parties have filed a Joint Motion to Vacate Trial Court’s Judgment,

Remand for Further Proceedings and Discharge the Surety on the Supersedeas

Bond. They represent that they have reached an agreement to settle this matter and

request that we grant their motion to remand pursuant to Texas Rule of Appellate
Procedure 42.1(a)(2)(B). See Tex. R. App. P. 42.1(a)(2)(B). The parties also

request that the surety be released from its obligation on the supersedeas bond.

      We grant the joint motion, vacate the trial court’s judgment without regard

to the merits, and remand this cause to the trial court for rendition of judgment in

accordance with the parties’ agreement. See id. The clerk of the trial court shall

release the surety from further liability on the supersedeas bond filed in the case.

      The Clerk of this Court is directed to issue the mandate upon issuance of this

opinion, in accordance with the parties’ agreement. See TEX. R. APP. P. 18.1(c).

      All costs of this appeal are taxed against the party incurring same.

      We dismiss all pending motions as moot.



                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                          2